                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JAMES FABIAN,                                     CASE NO. 19-cv-00054-YGR
                                   7                  Plaintiff,
                                                                                           ORDER GRANTING MOTION TO DISMISS
                                   8            vs.
                                                                                           Re: Dkt. No. 33
                                   9     COLIN LEMAHIEU, ET AL.,
                                  10                  Defendants.

                                  11

                                  12          On June 25, 2019, the Court heard oral argument on defendants’ motion to plaintiff’s
Northern District of California
 United States District Court




                                  13   complaint, which was fully briefed. (Dkt. Nos. 33, 43, 47.) As stated on the record, and

                                  14   confirmed herein, having carefully considered the briefing and arguments submitted in this matter,

                                  15   the Court GRANTS defendants’ motion and affords plaintiff leave to amend. (See Dkt. No. 53.)

                                  16          Accordingly, and as noted on the record, plaintiff SHALL file any amended complaint by

                                  17   no later than July 25, 2019. Defendant’s response shall be filed three weeks from the filing of the

                                  18   amended complaint and noticed for a hearing on a thirty-five (35) day schedule. No extensions

                                  19   will be granted.

                                  20          This Order terminates Docket Number 33.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 11, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                      UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
